 
Exhibit 10.1


 
===========================================================================================================================

 
CREDIT AGREEMENT


dated as of


February 13, 2009
 
among
 
ARCH CHEMICALS, INC.


The Lenders Party Hereto
 
BANK OF AMERICA, N.A.,
as Administrative Agent,




RBS CITIZENS, N.A.,
as Syndication Agent


and


KEYBANK, N.A.


and


WACHOVIA BANK, N.A.,
as Co-Documentation Agents,



--------------------------------------------------------------------------------




BANC OF AMERICA SECURITIES LLC


and


GREENWICH CAPITAL MARKETS, INC.
as Joint Lead Arrangers and Joint Book Managers


 
===========================================================================================================================


 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
ARTICLE I Definitions
1
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
16
Section 1.03
Terms Generally
16
Section 1.04
Accounting Terms; GAAP
17
ARTICLE II The Credits
17
Section 2.01
Commitments; Loans and Borrowings
17
Section 2.02
Funding of Loans
18
Section 2.03
Interest Elections
19
Section 2.04
Termination of Commitments
20
Section 2.05
Repayment of Loans; Evidence of Debt
20
Section 2.06
Amortization of Loans
21
Section 2.07
Prepayment of Loans
21
Section 2.08
Fees
22
Section 2.09
Interest
22
Section 2.10
Alternate Rate of Interest
23
Section 2.11
Increased Costs
23
Section 2.12
Break Funding Payments
24
Section 2.13
Taxes
25
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
26
Section 2.15
Mitigation Obligations; Replacement of Lenders
27
Section 2.16
Incremental Loans
28
ARTICLE III Representations and Warranties
29
Section 3.01
Organization; Powers
29
Section 3.02
Authorization; Enforceability
29
Section 3.03
Governmental Approvals; No Conflicts
30
Section 3.04
Financial Condition; No Material Adverse Change
30
Section 3.05
Properties
30
Section 3.06
Litigation and Environmental Matters
31
Section 3.07
Compliance with Laws and Agreements
31
Section 3.08
Investment Company Status
31
Section 3.09
Taxes
31
Section 3.10
ERISA
31
Section 3.11
Disclosure
32
Section 3.12
No Default
32
Section 3.13
Federal Regulations
32
Section 3.14
Labor Matters
32
Section 3.15
Insurance
32
ARTICLE IV Conditions
32
Section 4.01
Effectiveness of Commitments
32
Section 4.02
Each Credit Event
33
ARTICLE V Covenants
34
Section 5.01
Financial Statements and Other Information
34
Section 5.02
Notices of Material Events
35
Section 5.03
Existence; Conduct of Business
37
Section 5.04
Payment of Obligations
37
Section 5.05
Maintenance of Properties; Insurance
37
Section 5.06
Books and Records; Inspection Rights
37

 
 
 

--------------------------------------------------------------------------------


 

 
Section 5.07
Compliance with Laws
37
Section 5.08
Use of Proceeds
37
Section 5.09
Environmental Laws
37
ARTICLE VI Negative Covenants
38
Section 6.01
Indebtedness
38
Section 6.02
Liens
38
Section 6.03
Fundamental Changes
39
Section 6.04
Swap Agreements
39
Section 6.05
Restricted Payments
40
Section 6.06
Transactions with Affiliates
40
Section 6.07
Disposition of Property
40
Section 6.08
Payments and Modifications of Certain Debt Instruments
41
Section 6.09
Sales and Leasebacks
41
Section 6.10
Changes in Fiscal Periods
41
Section 6.11
Lines of Business
41
Section 6.12
Financial Covenants
41
Section 6.13
Acquisitions
41
ARTICLE VII Events of Default
42
ARTICLE VIII The Administrative Agent
43
ARTICLE IX  Miscellaneous
45
Section 9.01
Notices
45
Section 9.02
Waivers; Amendments
47
Section 9.03
Expenses; Indemnity; Damage Waiver
47
Section 9.04
Successors and Assigns
48
Section 9.05
Survival
51
Section 9.06
Counterparts; Integration; Effectiveness
51
Section 9.07
Severability
52
Section 9.08
Right of Setoff
52
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
52
Section 9.10
WAIVER OF JURY TRIAL
52
Section 9.11
Headings
53
Section 9.12
Confidentiality
53
Section 9.13
Interest Rate Limitation
53
Section 9.14
USA Patriot Act
54
Section 9.15
No Advisory or Fiduciary Relationship
54

 
 


SCHEDULES
         
Schedule 2.01
-
Commitments
Schedule 3.06
-
Disclosed Matters
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
     
EXHIBIT
         
Exhibit A
-
Form of Assignment and Assumption



 
 
 
 
ii

--------------------------------------------------------------------------------


 

 
CREDIT AGREEMENT dated as of February 13, 2009, among ARCH CHEMICALS, INC., a
Virginia corporation (the “Borrower”), the LENDERS party hereto, KEYBANK, N.A.
and WACHOVIA BANK, N.A., as Co-Documentation Agents, RBS CITIZENS, N.A., as
Syndication Agent, and BANK OF AMERICA, N.A., as Administrative Agent.


WHEREAS the Borrower has requested that the Lenders make Loans on the Closing
Date (each such term as defined in Article I) to the Borrower in an aggregate
principal amount of $100,000,000, the proceeds of which are to be used by the
Borrower for general corporate purposes; and


WHEREAS the Lenders have agreed to make such Loans to the Borrower on the terms
and subject to the conditions set forth herein;


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
Definitions


        Section 1.01      Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:


“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
inventory or arising from the sale of inventory or the rendering of services or
howsoever otherwise arising, and assets relating thereto, including all
collateral securing such accounts receivable, all contracts and all Guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and all other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, and including
the right to payment of any interest or finance charges, sales tax, returned
checks or late charges or other obligations with respect thereto and all
proceeds of insurance with respect thereto, and all books, customer lists,
ledgers, records and files (whether written or stored electronically) relating
to any of the foregoing.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing, for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Agent’s Office” means the Administrative Agent’s address
provided in Section 9.01 or such other address as the Administrative Agent may
from time to time provide the Borrower and the Lenders.
 
 
 

--------------------------------------------------------------------------------

Table of Contents

 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agents” means the Administrative Agent, the Co-Documentation Agents and the
Syndication Agent.


“Agreement” means this Credit Agreement.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus .50%, and (c) the LIBO Rate in effect on such
day plus 1.00%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, respectively.


“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below:


Consolidated Leverage
Ratio
ABR Loans
Eurodollar Loans
≥ 3.00 : 1.00
2.25%
3.25%
≥ 2.50 : 1.00 and < 3.00 : 1.00
2.00%
3.00%
≥ 2.00 : 1.00 and < 2.50 : 1.00
1.75%
2.75%
≥ 1.50 : 1.00 and < 2.00 : 1.00
1.50%
2.50%
< 1.50 : 1.00
1.25%
2.25%



provided that, for purposes of the foregoing, changes in the Applicable Rate
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date on which financial statements are delivered to the Lenders pursuant
to Section 5.01 (but in any event, not later than the 45th day after the end of
each of the first three quarterly periods of each fiscal year or the 90th day
after the end of each fiscal year, as the case may be) and shall remain in
effect until the next change to be effected pursuant to this paragraph.  If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than or equal to 3.00 to 1.0.  In addition, at any time prior to the
receipt of the first financial statements to be delivered pursuant to Section
5.01(a), the Consolidated Leverage Ratio shall for the purposes of this
definition be deemed to be greater than or equal to 2.00 to 1.0 and less than
2.50 to 1.0, and at all times while an Event of Default shall have occurred and
be continuing, the Consolidated Leverage Ratio shall for the purposes of this
definition be deemed to be greater than or equal to 3.00 to 1.0.  Each
determination of the Consolidated Leverage Ratio pursuant to this pricing grid
shall be made with respect to (or, in the case of Consolidated Total Debt, as at
the end of) the period of four consecutive fiscal quarters of the Borrower
ending at the end of the period covered by the relevant financial
statements.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.09(f).
 
 
 
2

--------------------------------------------------------------------------------

Table of Contents

 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Bank of America” means Bank of America, N.A. and its successors.


“BAS” means Banc of America Securities LLC, in its capacity as a Joint Lead
Arranger and Joint Book Manager.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Arch Chemicals, Inc., a Virginia corporation.


“Borrower Materials” has the meaning assigned to such term in Section 5.01.


“Borrowing” means Loans made, converted or continued on the same date and, in
the case of Eurodollar Loans, as to which a single Interest Period is in effect.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Capital Stock” of any Person means any capital stock or other Equity Interests
of such Person, regardless of class or designation, and all warrants, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
 
 
 
3

--------------------------------------------------------------------------------

Table of Contents

 
“Change in Law” means (a) the adoption of any treaty, law, rule or regulation
after the date of this Agreement, (b) any change in any treaty, law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement, or (c) compliance by any Lender (or,
for purposes of Section 2.11(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.


“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02) and the initial Loans
are made.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Co-Documentation Agents” means the collective reference to KeyBank, N.A. and
Wachovia Bank, N.A., each in its capacity as a documentation agent hereunder.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans on the Closing Date, expressed as an amount representing the
maximum aggregate amount of the Loans to be made by such Lender hereunder.  The
amount of each Lender’s Commitment is set forth on Schedule 2.01.  The aggregate
amount of the Lenders’ Commitments in effect on the Closing Date is
$100,000,000.  Unless the context shall otherwise require, the term
“Commitments” shall also include the Incremental Loan Commitments.


“Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income for such period before any cumulative effect of any accounting changes
applicable to the Borrower and its Subsidiaries, plus, without duplication, any
extraordinary or special expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of Consolidated Net Income for
such period, losses on sales of assets outside the ordinary course of business)
and minus, to the extent included in the statement of Consolidated Net Income
for such period, the sum of any extraordinary or special income or gains
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for such period, gains on the sale of
assets outside the ordinary course of business) all on a consolidated basis.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
with respect to Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or special
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business), and (f) any other
non-cash charges, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income, all as determined on a consolidated
basis.  For the purposes of calculating Consolidated EBITDA for any Reference
Period pursuant to any determination of the Consolidated Leverage Ratio or
Consolidated Interest Coverage Ratio, if during such Reference Period the
Borrower or any Subsidiary shall have made a Permitted Acquisition or
Disposition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto and any Indebtedness incurred, assumed,
repaid or refinanced (by either the Borrower or any transferee) originally in
connection with any Permitted Acquisition or Disposition as if such Permitted
Acquisition or Disposition occurred and such Indebtedness had been incurred,
assumed, repaid or refinanced on the first day of such Reference Period.
 
 
 
4

--------------------------------------------------------------------------------

Table of Contents

 
“Consolidated Interest Coverage Ratio” means for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that interest on an aggregate principal amount of the
Louisiana IDB not to exceed $1,000,000 shall for all purposes of calculating the
Consolidated Interest Coverage Ratio be excluded from Consolidated Interest
Expense.


“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commission,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
such Indebtedness to the extent such net costs are allocable to such period in
accordance with GAAP).  For the purposes of calculating Consolidated Interest
Expense for any Reference Period pursuant to any determination of the
Consolidated Interest Coverage Ratio, if during such Reference Period the
Borrower or any Subsidiary shall have made a Permitted Acquisition or
Disposition, Consolidated Interest Expense for such Reference Period shall be
calculated after giving pro forma effect thereto and any Indebtedness incurred,
assumed, repaid or refinanced (by either the Borrower or any transferee)
originally in connection therewith as if such Permitted Acquisition or
Disposition occurred and such Indebtedness had been incurred,  assumed, repaid
or refinanced on the first day of such Reference Period.


“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.


“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any law
applicable to such Subsidiary.


“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date that would
appear as debt on a balance sheet of the Borrower and its Subsidiaries
(excluding items appearing only in the footnotes therein), determined on a
consolidated basis in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 

 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Credit Events” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) (i) becomes or is insolvent or has a
parent company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, interim receiver,
receiver and manager, administrator, liquidator, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.


“Dollars” or “dollars” or “$” refers to lawful money of the United States of
America.


“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order or other order or direction (conditional or otherwise) by any
Governmental Authority or any Person for any damage, including personal injury
(including sickness, disease or death), tangible or intangible property damage,
contribution, indemnity, indirect or consequential damages, damage to the
environment, nuisance, pollution, contamination or other adverse effects on the
environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief resulting from or based upon (a) the
occurrence or existence of a Release or substantial threat of a material Release
(whether sudden or non-sudden or accidental or non-accidental) of, or exposure
to, any Hazardous Materials in, into or onto the environment at, in, by, from or
related to any real estate owned, leased or operated at any time by Borrower or
any of its Subsidiaries (the “Premises”), (b) the use, handling, generation,
transportation, storage, treatment or disposal of Hazardous Materials in
connection with the operation of any Premises, or (c) the violation, or alleged
violation, of any Environmental Law connected with Borrower’s operations or any
Premises.
 
 
 
6

--------------------------------------------------------------------------------

Table of Contents

 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of Hazardous Materials into the environment.


“Environmental Permits” means all permits, licenses, certificates, registrations
and approvals of Governmental Authorities required by Environmental Laws and
necessary for the business of Borrower or a Subsidiary of Borrower.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) a failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 

 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.15(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.13(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.13(a).


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York; provided that (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the immediately preceding Business Day as so published
on the next succeeding Business Day and (b) if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
 
 
8

--------------------------------------------------------------------------------

Table of Contents

 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case to the extent regulated
pursuant to any Environmental Law.


“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.


“Incremental Loan Amount” shall mean, at any time, the excess, if any, of
(a) $125,000,000 over (b) the aggregate outstanding principal amount of the
Loans advanced on the Closing Date.


“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Lenders.


“Incremental Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.16, to make Incremental Loans to the Borrower.


“Incremental Loans” shall mean Loans made by one or more Lenders to the Borrower
pursuant to Section 2.01(b).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 

 
“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Information Memorandum” means the Confidential Information Memorandum dated
January 22, 2009 relating to the Borrower and the Transactions.


“Interest Election Request” has the meaning specified in Section 2.03.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.


“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Joint Book Managers” means Banc of America Securities LLC and Greenwich Capital
Markets, Inc. collectively.


“Joint Lead Arrangers” means Banc of America Securities LLC and Greenwich
Capital Markets, Inc. collectively.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Loan Assumption Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.  Unless the context
shall otherwise require, the term “Lenders” shall include any Incremental
Lenders.


“LIBO Rate” means, (a) with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in dollars in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in dollars with a
maturity comparable to such Interest Period; provided that in the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits in the amount of $5,000,000 for a maturity
comparable to such Interest Period are offered by the Administrative Agent’s
London branch to major banks in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, and (b) with respect to any
ABR Borrowing, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollars in the London interbank market) at
approximately 11:00 a.m., London time, on the date of determination for deposits
in dollars with a term commencing on such date equivalent to one month; provided
that in the event that such rate is not available at any time for any reason,
then the “LIBO Rate” with respect to such ABR Borrowing shall be the rate per
annum determined by the Administrative Agent to be the rate at which dollar
deposits for delivery on the date of determination in immediately available
funds in the amount of $5,000,000 and with a term commencing on such date
equivalent to one month would be offered by the Administrative Agent’s London
branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m., London time, on the date of determination.
 
 
 
10

--------------------------------------------------------------------------------

Table of Contents

 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement and all other agreements,
instruments and documents executed in connection herewith and therewith,
including any Incremental Loan Assumption Agreement, in each case as the same
may be amended, restated, modified or otherwise supplemented from time to time.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.  Unless the context shall otherwise require, the term “Loans” shall
include any Incremental Loans.


“Louisiana IDB” means the Industrial Development Board of the Parish of
Calcasieu, Inc. (Louisiana) 6% Industrial Development Revenue Bonds (Olin
Corporation Project) due March 1, 2008.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Lenders or the
Administrative Agent thereunder.


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
 
 
11

--------------------------------------------------------------------------------

Table of Contents

 
“Maturity Date” means June 15, 2011.


“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA.


“Net Proceeds” means the gross proceeds received by or on behalf of the Borrower
or any of its Subsidiaries in respect of any Prepayment Event, less the sum of,
without duplication, (i) all taxes (other than income taxes) payable by the
Borrower or any of its Subsidiaries in connection with such Prepayment Event and
the Borrower’s good faith estimate of income taxes payable in connection
therewith, (ii) the amount of any reserves established in accordance with GAAP
against any liabilities associated with the asset Disposed of; provided that any
subsequent reduction in such reserves (other than in connection with the payment
of any such liability) shall be deemed to be Net Proceeds of a Prepayment Event
occurring on the date of such reduction, (iii) the amount of any Indebtedness
secured by the asset Disposed of and required to be, and in fact, repaid with
the proceeds of such Disposition and (iv) reasonable and customary fees,
commissions and expenses and other costs paid by the Borrower or any of its
Subsidiaries in connection with such Disposition.


“Non-Consenting Lender” has the meaning set forth in Section 2.15.


“Olin” means the Olin Corporation, a Virginia corporation.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Accounts Receivable Securitization” means one or more receivables
financing programs providing for (i) the sale or contribution of Accounts
Receivable by the Borrower or its Subsidiaries to a Receivables Subsidiary in a
transaction or series of transactions purporting to be sales (and treated as
sales for GAAP purposes), and (ii) the sale, transfer, conveyance, lien or
pledge of, or granting a security interest in, such Accounts Receivables by such
Receivables Subsidiary to any other Person, in each case, without recourse for
credit defaults to the Borrower and its Subsidiaries (other than the Receivables
Subsidiaries).


“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries of all of the capital stock of, or all or a substantial part of the
assets of, or of a business unit (including a complete product line) or division
of, any Person; provided that (a) the Borrower shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenants
contained in Section 6.12, in each case recomputed as at the last day of the
most recently ended Reference Period of the Borrower for which the relevant
information is available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance, (b) no Default or Event of
Default shall have occurred and be continuing, or would occur after giving
effect to such acquisition, (c) substantially all of such property acquired
shall constitute assets of the type historically used in the business conducted
by the Borrower on the date hereof or reasonable extensions thereof, and (d) any
such acquisition for consideration in excess of $10,000,000 shall have been
approved by the board of directors or comparable governing body of the relevant
Person.
 
 
 
12

--------------------------------------------------------------------------------

Table of Contents

 
“Permitted Encumbrances” means:


(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and to secure letters of credit in respect
thereof, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and


(g) leases, licenses and similar rights and obligations granted or incurred in
connection with the assets of the Borrower or any of its Subsidiaries in the
ordinary course of business;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning set forth in Section 5.01.


“Prepayment Event” means, in any fiscal year of the Borrower, any Disposition by
the Borrower or any of its Subsidiaries of any assets pursuant to Section
6.07(f) the fair market value of which singly, or when aggregated with all such
Dispositions by the Borrower of any of its Subsidiaries during such fiscal year,
exceeds $50,000,000, but only to the extent that the Net Proceeds thereof in
excess of $50,000,000 are not used within 365 days of the relevant Disposition
to (i) acquire assets related to those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto or (ii) repay, at the Borrower’s option, either the Loans
hereunder or loans under the Revolving Credit Agreement.
 
 
 
13

--------------------------------------------------------------------------------

Table of Contents

 
“Prime Rate” means the rate of interest per annum publicly announced by Bank of
America from time to time as its “prime rate”.  The prime rate is based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced
rate.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned subsidiary of the Borrower formed for the sole and exclusive
purpose of engaging in activities in connection with the financing of Accounts
Receivable in connection with and pursuant to a Permitted Accounts Receivable
Securitization.


“Reference Period” means any period of four consecutive fiscal quarters.


“Register” has the meaning set forth in Section 9.04.


“Regulations” means all Regulations of the Board as in effect from time to time.


“Regulation U” means Regulation U of the Board as in effect from time to time.


“Regulation X” means Regulation X of the Board as in effect from time to time.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” means a release, spill, emission, leaking, pumping, pouring, emptying,
dumping, injection, deposit, disposal, discharge, dispersal, escape, leaching,
or migration into the indoor or outdoor environment or into or out of any
property of Borrower or its Subsidiaries, or at any other location to which
Borrower or any Subsidiary has transported or arranged for the transportation of
any Hazardous Materials, including the movement of Hazardous Materials through
or in the air, soil, surface water, groundwater or property of Borrower or its
Subsidiaries or at any other location, including any location to which Borrower
or any Subsidiary has transported or arranged for the transportation of any
Hazardous Materials.


“Remedial Action” means actions required to (a) clean up, remove, treat or in
any other way address Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize the Release or substantial threat of a material Release
of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial or post-remedial studies and investigations and
post-remedial monitoring and care.


“Repayment Date” has the meaning set forth in Section 2.06(a); provided,
however, if any Repayment Date shall fall on a day that is not a Business Day,
such Repayment Date shall be the immediately preceding Business Day.
 
 
 
14

--------------------------------------------------------------------------------

Table of Contents

 
“Required Lenders” means, at any time, Lenders having Loans and Commitments
representing at least a majority in aggregate principal amount of the sum of the
total Loans and Commitments outstanding at such time.  The outstanding Loans
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, any
vice-president or any Financial Officer of the Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests of the Borrower or any option, warrant or other right
to acquire any such Equity Interests of the Borrower.


“Revolving Credit Agreement” means the Revolving Credit Agreement dated as of
June 15, 2006, among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as such agreement may be replaced,
refinanced or amended.


“SEC Filings” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2007 and its quarterly reports on Form 10-Q for the quarters ended
March 31, 2008, June 30, 2008 and September 30, 2008.


“Spin Off” means the transfer of substantially all of the specialty chemical
businesses of Olin and its Subsidiaries to the Borrower and the “Distribution”,
substantially in the manner described in the Form 10-K filed with the Securities
and Exchange Commission on January 21, 1999.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subordinated Indebtedness” means all Indebtedness of the Borrower for money
borrowed of which all payments thereunder are subordinate and junior in right of
payment to the prior payment in full in cash of all obligations now or hereafter
existing under this Agreement.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
 
 
15

--------------------------------------------------------------------------------

Table of Contents

 
“Subsidiary” means any subsidiary of the Borrower.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock option, benefit,
incentive, phantom stock or similar plan providing for payments only on account
of services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries or, in connection with the Spin
Off, employees or former employees of Olin shall be a Swap Agreement.


“Syndication Agent” means RBS Citizens, N.A.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Transactions” means the Credit Events.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


                Section 1.02      Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”).


        Section 1.03     Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
 
16

--------------------------------------------------------------------------------

Table of Contents

 
   Section 1.04      Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


ARTICLE II
The Credits


                Section 2.01      Commitments; Loans and Borrowings.


(a)           Subject to the terms and conditions set forth herein, each Lender
agrees to make a Loan in Dollars to the Borrower on the Closing Date in an
aggregate principal amount not to exceed its Commitment.  The Loans made shall
be ABR Loans or Eurodollar Loans as the Borrower shall have elected in a notice
delivered to the Administrative Agent not later than 11:00 a.m., New York City
time, one Business Day prior to the Closing Date, in the case of ABR Loans, and
three Business Days prior to the Closing Date, in the case of Eurodollar
Loans.  Amounts repaid or prepaid in respect of Loans may not be
reborrowed.  Such notice of Borrowing referenced above shall specify the
following information:


 
(i)
the date of such Borrowing, which shall be a Business Day;



 
(ii)
the amount of such Borrowing;

 
 
(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 
 
(iv)
 in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 
 
(v)
the location and number of the Borrower’s account to which the funds are to be
disbursed, which shall comply with the requirements of Section 2.02.

    
                If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to a Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of the notice from the Borrower referenced above, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


               (b)           Each Lender having an Incremental Loan Commitment
agrees, subject to the terms and conditions set forth herein and in the
applicable Incremental Loan Assumption Agreement, to make Incremental Loans to
the Borrower in an aggregate principal amount not to exceed its Incremental Loan
Commitment.  Amounts repaid or prepaid in respect of Incremental Loans may not
be reborrowed.
 
 
17

--------------------------------------------------------------------------------

Table of Contents

 
(c)           Unless the entire outstanding principal amount of any Eurodollar
Borrowing is being continued or converted, at the commencement of each Interest
Period for any Eurodollar Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than
$5,000,000.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten (10)
Eurodollar Borrowings outstanding.  Each ABR Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments.


(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.


            Section 2.02      Funding of Loans.


(a)           Each Lender shall make the Loan to be made by it hereunder on the
Closing Date, or, in the case of an Incremental Loan, the date specified in the
notice delivered pursuant to Section 2.16(a) for the making of the Incremental
Loan, by wire transfer of immediately available funds by 12:00 noon, New York
City time to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders.  The Administrative Agent will
make such Loans available to the Borrower by promptly remitting the amounts so
received, in immediately available funds, to the account of the Borrower
designated by it for such purpose and previously communicated to the
Administrative Agent.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.


(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the Closing Date, or, in the case of an Incremental Loan, the
date specified in the notice delivered pursuant to Section 2.16(a) for the
making of the Incremental Loan, that such Lender will not make the Loan to be
made by it, the Administrative Agent may assume that such Lender has made such
Loan on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made the amount of its Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan.  Notwithstanding the foregoing,
the Administrative Agent shall be under no obligation to assume that any such
Lender will fund its portion of any Loan and shall not be required to make any
advance of a Lender’s portion of any Loan until such time as the Administrative
Agent has received such Lender’s share of the applicable Loan from such Lender.
 
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 


(c)           The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make a Loan as required.


        Section 2.03      Interest Elections.


(a)           The Borrower may elect to convert a Borrowing to a different Type
or to continue a Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.


(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone (i) in the case of
a request to convert or continue a Borrowing as a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed conversion or continuation or (ii) in the case of a request to
convert a Borrowing to an ABR Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed conversion (each
such notice being called an “Interest Election Request”).  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.


(c)           Each telephonic and written Interest Election Request shall
specify the following information:


(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)      if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
 
 
19

--------------------------------------------------------------------------------

Table of Contents

 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.


(f)           Notwithstanding any other provision of this Agreement, no Interest
Period may be selected for any Eurodollar Borrowing that would end later than a
Repayment Date occurring on or after the first day of such Interest Period if,
after giving effect to such selection, the aggregate outstanding amount of (i)
the Eurodollar Borrowings with Interest Periods ending on or prior to such
Repayment Date and (ii) the ABR Borrowings would not be at least equal to the
principal amount of Borrowings to be paid on such Repayment Date.


                Section 2.04     Termination of Commitments.


The Commitments (other than any Incremental Loan Commitments, which shall
terminate as provided in the related Incremental Loan Assumption Agreement)
shall automatically terminate upon the making of the Loans on the Closing Date.


                Section 2.05     Repayment of Loans; Evidence of Debt.


(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender as provided in Section 2.06.


(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender in a form to be approved
by the Administrative Agent.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein.
 
 
 
20

--------------------------------------------------------------------------------

Table of Contents

 
                Section 2.06     Amortization of Loans.


(a)           The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, the principal amount of the Loans (as adjusted from time
to time pursuant to Section 2.06(c)) in the amounts and on the dates (each such
date a “Repayment Date”) set forth in the table below, unless accelerated sooner
pursuant to Article VII, together, in each case, with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:




 
Repayment Dates
Amortization Payment (% of Loans outstanding on the Closing Date plus the
initial amount of any Incremental Loans)
 
September 30, 2009
5.00%
December 31, 2009
5.00%
March 31, 2010
5.00%
June 30, 2010
5.00%
September 30, 2010
5.00%
December 31, 2010
5.00%
March 31, 2011
5.00%
Maturity Date
Outstanding Principal Balance of Loans



(b)           To the extent not previously paid, all Loans shall be due and
payable on the Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.


(c)           Any prepayment of a Loan made pursuant to Section 2.07(c) shall be
applied to reduce the subsequent scheduled repayments of the Loans to be made
pursuant to Section 2.06(a) ratably.  Any prepayment of a Loan made pursuant to
Section 2.07(a) shall be applied to reduce the subsequent scheduled repayments
of the Loans to be made pursuant to Section 2.06(a) in direct order of maturity
beginning with the Loans to be repaid on the scheduled Repayment Date next
following the date of such prepayment.


                Section 2.07     Prepayment of Loans.


(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.


(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans or portion thereof to be prepaid; provided that a notice of prepayment
of the Loans in full may state that such notice is conditioned upon the
effectiveness of other credit facilities or agreements, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.  Each prepayment shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.09 and any payment required under
Section 2.12.
 
 
21

--------------------------------------------------------------------------------

Table of Contents

 
(c)           The Borrower shall on the date, if any, specified in
Section 6.07(f) repay Loans in the amounts and otherwise in all respects as
provided in such Section.


                Section 2.08     Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.


                Section 2.09      Interest.


(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.


(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.


(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
 
 
22

--------------------------------------------------------------------------------

Table of Contents

 
(f)           If, as a result of any restatement or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest that should have been paid for such period over the
amount of interest actually paid for such period.  This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.09(c) or Article VII.  The Borrower’s obligations under this
paragraph shall cease upon the termination of the Commitments of all of the
Lenders and the repayment of all Loans made hereunder.


                Section 2.10     Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:


(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


                Section 2.11     Increased Costs.


(a)           If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or


(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
 
 
 
23

--------------------------------------------------------------------------------

Table of Contents

 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.


                Section 2.12    Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.07(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.15, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
dollars of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 

 
                Section 2.13     Taxes.


(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Administrative Agent and each Lender will, at the Borrower’s
expense, cooperate in good faith with the Borrower in any contest as to whether
or not such Indemnified Taxes, Other Taxes, penalties, interest or expenses were
correctly or legally imposed or asserted in the event such Indemnified Taxes,
Other Taxes, penalties, interest or expenses were in the good faith judgment of
the Administrative Agent or such Lender, as the case may be, not legal or not
correctly asserted.  If in connection with such contest such Indemnified Taxes,
Other Taxes, penalties, interest or expenses are refunded to the Administrative
Agent or such Lender, the Administrative Agent or such Lender will pay such
refund to the Borrower to the extent the Administrative Agent or such Lender
determines in its sole discretion that such refund is attributable to any
Indemnified Taxes, Other Taxes, penalties, interest or expenses paid by the
Borrower and to the extent the Borrower has previously indemnified the
Administrative Agent or such Lender therefor pursuant to this Section 2.13, net
of expenses and without interest except any interest (net of taxes) included in
such refund.  The Borrower shall return such refund (together with any taxes,
penalties or other charges) in the event the Administrative Agent or such Lender
is required to repay such refund.  Notwithstanding the foregoing, nothing in
this Section 2.13 shall be construed to (i) entitle the Borrower or any other
Persons to any information determined by the Administrative Agent or any Lender
in each case, in its sole discretion, to be confidential or proprietary
information of the Administrative Agent or any Lender to any tax or financial
information of the Administrative Agent or any Lender or to inspect or review
any books and records of the Administrative Agent or any Lender or
(ii) interfere with the rights of the Administrative Agent or any Lender to
conduct its fiscal or tax affairs in such matter as it deems fit.


A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.
 
 
 
25

--------------------------------------------------------------------------------

Table of Contents

 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.


(f)           If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.13, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.13 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


                Section 2.14      Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.11, 2.12 or 2.13, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date shall be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent’s Office, except that payments pursuant to Sections 2.11,
2.12 or 2.13 and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
 
26

--------------------------------------------------------------------------------

Table of Contents

 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(b) or 2.14(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


                Section 2.15     Mitigation Obligations; Replacement of Lenders.


(a)           If any Lender requests compensation under Section 2.11, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.13, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 

 
(b)           If (i) any Lender requests compensation under Section 2.11, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
(iii) any Lender is a Defaulting Lender or (iv) a Lender (a “Non-Consenting
Lender”) does not consent to a proposed amendment, waiver, discharge or
termination with respect to any Loan Document that has been approved by the
Required Lenders as provided in Section 9.02(b) but requires unanimous consent
of all Lenders or all Lenders directly affected thereby (as applicable), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, to the extent required by Section
9.04(b), (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.13, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to the proposed
amendment, waiver, discharge or termination with respect to any Loan Document,
the applicable replacement bank or financial institution consents to the
proposed amendment, waiver, discharge or termination; provided that the failure
by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans pursuant to this Section 2.15 shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


                Section 2.16     Incremental Loans.


(a)           The Borrower may, by written notice to the Administrative Agent
from time to time, but no more than three (3) times, request Incremental Loan
Commitments in an aggregate amount not to exceed the Incremental Loan Amount
from one or more Incremental Lenders, which may include any existing Lender;
provided that (i) each Incremental Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed) and (ii) no existing Lender shall
be under any obligation to provide an Incremental Term Loan Commitment and any
such decision shall be in such Lender’s sole and absolute discretion. Such
notice shall set forth (i) the amount of the Incremental Loan Commitments being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $5,000,000 or such lesser amount equal to the remaining Incremental
Loan Amount), (ii) the date on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than five Business Days
nor more than 60 days after the date of such notice) and (iii) the date on which
such Incremental Loans shall be made by the Incremental Lenders.  Once made, all
Incremental Loans shall be treated as, and have the same terms as, Loans under
this Agreement.
 
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 

 
(b)           The Borrower and each Incremental Lender shall execute and deliver
to the Administrative Agent an Incremental Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Loan Commitment of each Incremental Lender.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Loan Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Loan Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Loan
Commitment and the Incremental Loans evidenced thereby.


(c)           Notwithstanding the foregoing, no Incremental Loan Commitment
shall become effective under this Section 2.16 and no Incremental Loan shall be
funded unless (i) on the date of such effectiveness and funding of such
Incremental Loan, the conditions set forth in paragraphs (a) and (b) of Section
4.02 shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the President, a Vice
President or a Financial Officer of the Borrower, and (ii) except as otherwise
specified in the applicable Incremental Loan Assumption Agreement, the
Administrative Agent shall have received (with sufficient copies for each of the
Incremental Lenders) legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 4.01.


(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Loans, when originally made,
are included in each Borrowing of outstanding Loans on a pro rata basis.  This
may be accomplished by requiring each outstanding Eurodollar Borrowing to be
converted into an ABR Borrowing on the date of each Incremental Loan, or by
allocating a portion of each Incremental Loan to each outstanding Eurodollar
Borrowing on a pro rata basis.  Any conversion of Eurodollar Loans to ABR Loans
required by the preceding sentence shall be subject to Section 2.12.  If any
Incremental Loan is to be allocated to an existing Interest Period for a
Eurodollar Borrowing, then the economic consequences thereof shall be as set
forth in the applicable Incremental Assumption Agreement.


ARTICLE III
Representations and Warranties


The Borrower represents and warrants to the Lenders that:


                Section 3.01     Organization; Powers.  Each of the Borrower and
its Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


               Section 3.02    Authorization; Enforceability.  The Transactions
affecting the Borrower are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 

 
                Section 3.03     Governmental Approvals; No Conflicts.  The
Transactions affecting the Borrower (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (b) will not violate any Contractual Obligation or applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.


                Section 3.04     Financial Condition; No Material Adverse
Change.


(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, and cash flows (x) as of
and for the fiscal years ended December 31, 2007, December 31, 2006 and
December 31, 2005, reported on and audited by KPMG LLP, independent public
accountants, and (y) as of and for the three-month periods ended March 31, 2008,
June 30, 2008 and September 30, 2008.


(b)           All of the foregoing financial statements delivered pursuant to
the preceding sentence present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in sub-clause (y) above.


(c)           All financial statements delivered pursuant to clause (a) above,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved.  As
of the date hereof, the Borrower and its Subsidiaries do not have any Guarantee
obligations, contingent liabilities and liabilities for Taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, required by GAAP to be reflected on a consolidated balance sheet
of the Borrower and its Subsidiaries other than (i) those reflected in the most
recent balance sheet included in the financial statements referred to in this
Section 3.04, (ii) those incurred in the ordinary course of business since the
date of such balance sheet, and (iii) those that could not reasonably be
expected to result in a Material Adverse Effect.


(d)           Since December 31, 2007, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect on the Borrower and its Subsidiaries.


                Section 3.05     Properties.


(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
 
 
30

--------------------------------------------------------------------------------

Table of Contents

 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


                Section 3.06     Litigation and Environmental Matters.


(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) the reasonably anticipated outcome of which would, individually
or in the aggregate, result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.


(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any Environmental Permit, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any
Environmental Claim, or (iv) knows of any basis for any Environmental Liability.


(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.


               Section 3.07     Compliance with Laws and Agreements.  Each of
the Borrower and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


               Section 3.08     Investment Company Status.  Neither the Borrower
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.


               Section 3.09     Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


               Section 3.10     ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in
a  Material Adverse Effect.
 
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 

 
           Section 3.11          Disclosure.  As of the date hereof, the
Borrower has disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  The Information
Memorandum, the SEC Filings, and the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


           Section 3.12          No Default.  Neither the Borrower nor any of
its Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.


           Section 3.13          Federal Regulations.  No part of the proceeds
of any Loans will be used for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect that would cause the Loans to be in
violation of the provisions of the Regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of Form FR G-3 or Form FR U-1, as applicable,
referred to in Regulation U.


           Section 3.14          Labor Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened.


           Section 3.15          Insurance.  The Borrower has for itself and its
Subsidiaries insurance from financially sound and reputable insurers or
maintains with such insurers valid and collectible insurance with respect to
their respective assets and businesses which is required to be obtained and
maintained by it pursuant to Section 5.05 hereof.


ARTICLE IV
Conditions


           Section 4.01          Effectiveness of Commitments.  The obligations
of the Lenders to make Loans to the Borrower hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
    (a)           The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii)  written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
 
 
32

--------------------------------------------------------------------------------

Table of Contents

 
(b)           The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of (i) Cravath, Swaine & Moore LLP, special New York counsel for
the Borrower, (ii) Hunton & Williams LLP, special Virginia counsel for the
Borrower, and (iii) the General Counsel for the Borrower, in each case in form
and substance reasonably satisfactory to the Lenders, and covering such other
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request.  The Borrower hereby requests each of
such counsel to deliver such opinion.


(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.


(d)           All fees payable and other amounts due and payable to Lenders and
Agents, to the extent invoiced, prior to the Closing Date shall have been paid
by or on behalf of the Borrower.


(e)           All governmental and third party approvals necessary in connection
with the continuing operations of the Borrower and its Subsidiaries or, in the
reasonable discretion of the Administrative Agent, advisable, in connection with
the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.


(f)           The reasonable costs and expenses of the Administrative Agent in
connection with the preparation of the Loan Documents payable pursuant to
Section 9.03 and for which invoices have been presented shall have been paid.


(g)           The Administrative Agent shall have received a certificate, dated
the Closing Date with respect to the Borrower and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraph (a) of Section 4.02.


Without limiting the generality of the provisions of Section 9.05, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


               Section 4.02      Each Credit Event.  The obligation of each
Lender to make its Loan on the occasion of any Borrowing (other than a
conversion of Loans from one Type to the other Type or a continuation of
Eurodollar Loans) is subject to the satisfaction of the following conditions:
 
 
33

--------------------------------------------------------------------------------

Table of Contents

 
(a)           The representations and warranties of the Borrower set forth in
this Agreement (including, without limitation, those set forth in Sections
3.04(c) and 3.06) shall be true and correct in all material respects on and as
of the date of such Borrowing; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.


(b)           At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE V
Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:


                Section 5.01      Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:


(a)           within 90 days after the end of each fiscal year of the Borrower
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;


(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;


(c)           concurrently with any delivery of financial statements under (i)
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(A) certifying to such Financial Officer’s knowledge as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12(a) and (b), and (C) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the previous audited financial statements delivered to the Lenders and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (ii) clause (a) above, a
certificate of a Responsible Officer of the Borrower containing a list of
Subsidiaries of the Borrower as of such date, along with a list of each new
Subsidiary acquired or formed, and each Subsidiary dissolved or liquidated,
since the last such certification;
 
 
 
34

--------------------------------------------------------------------------------

Table of Contents

 
(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);


(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and


(f)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.


Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to the Borrower by furnishing the
Borrower’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided that
to the extent such information is in lieu of information required to be provided
under 5.01(a), such materials are accompanied by a report of KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.  Documents required to be delivered by Section 5.01(a), (b) or (e) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://www.archchemicals.com; or (ii) on the date that such documents are filed
with the SEC.  Each Lender shall be solely responsible for timely accessing
posted documents and maintaining its copies of such documents.


The Borrower hereby acknowledges that the Administrative Agent and/or BAS will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on the “private side” of IntraLinks or another
similar electronic system (the “Platform”).


               Section 5.02     Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender written notice of the
following promptly after any Responsible Officer has knowledge thereof:
 
 
35

--------------------------------------------------------------------------------

Table of Contents

 
(a)           the occurrence of any Default;


(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Subsidiaries, the reasonably anticipated outcome of which
would result in a Material Adverse Effect;


(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


(d)           the commencement of, or any material development in, any action,
suit, proceeding or investigation affecting the Borrower or any of its
Subsidiaries or any of their respective properties before any arbitrator or
Governmental Authority, in which the amount of any claim, damage, penalty or
fine asserted against the Borrower or its Subsidiaries that the Borrower
reasonably determines is not covered by insurance is $15,000,000 or more;


(e)           the occurrence of one or more of the following, to the extent that
any of the following, if adversely determined, could reasonably be expected to
result in liability of the Borrower or any of its Subsidiaries in excess of
$7,500,000 or a fine or penalty in excess of $2,500,000: (i) written notice,
claim or request for information to the effect that the Borrower or any of its
Subsidiaries is or may be liable in any material respect to any Person as a
result of the presence of or the Release or substantial threat of a material
Release of any Hazardous Materials into the environment; (ii) written notice
that the Borrower or any of its Subsidiaries is subject to investigation by any
Governmental Authority evaluating whether any Remedial Action is needed to
respond to the presence or to the Release or substantial threat of a material
Release of any Hazardous Materials into the environment; (iii) written notice
that any property, whether owned or leased by, or operated on behalf of, the
Borrower or any of its Subsidiaries is subject to a material Environmental Lien;
(iv) written notice of violation to the Borrower or any of its Subsidiaries of
any Environmental Laws or Environmental Permits; or (v) commencement or written
threat of any judicial or administrative proceeding alleging a violation of any
Environmental Laws or Environmental Permits;


upon written request by the Administrative Agent, a report providing an update
of the status of each environmental, health or safety compliance, hazard or
liability issue identified in any notice or report required pursuant to clause
(e) above and any other environmental, health and safety compliance obligation,
remedial obligation or liability that could reasonably be expected to have a
Material Adverse Effect (all such notices shall describe in reasonable detail
the nature of the claim, investigation, condition, occurrence or Remedial Action
and the Borrower’s or such Subsidiary’s response thereto); and


(f)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
 
 
36

--------------------------------------------------------------------------------

Table of Contents

 
               Section 5.03       Existence; Conduct of Business.  The Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.


               Section 5.04      Payment of Obligations.  The Borrower will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and (b) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.


               Section 5.05      Maintenance of Properties; Insurance.  The
Borrower will, and will cause each of its Subsidiaries to (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.


               Section 5.06      Books and Records; Inspection Rights.  The
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.


                Section 5.07     Compliance with Laws.  The Borrower will, and
will cause each of its Subsidiaries to, comply with all Contractual Obligations
and laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


                Section 5.08     Use of Proceeds.  The proceeds of the Loans
will be used for general corporate purposes.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.


                Section 5.09     Environmental Laws.  The Borrower will, and
will cause each of its Subsidiaries to, (a) comply in all material respects
with, and ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of the Governmental Authorities regarding
Environmental Laws.
 
 
37

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:


                Section 6.01      Indebtedness.  The Borrower will not permit
any Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:


(a)            Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;


(b)           Indebtedness to the Borrower or any other Subsidiary;


(c)           Guarantees of Indebtedness of the Borrower or any other
Subsidiary;


(d)           Indebtedness incurred to finance an acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;


(e)           Indebtedness as an account party in respect of trade letters of
credit;


(f)           Indebtedness of Receivables Subsidiaries arising pursuant to
Permitted Accounts Receivable Securitizations in an aggregate principal amount
not to exceed $100,000,000; and


(g)           other Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding.


                Section 6.02     Liens.  The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:


(a)           Permitted Encumbrances;


(b)           any Lien on any property or asset of the Borrower or any
Subsidiary set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
 
 
 
38

--------------------------------------------------------------------------------

Table of Contents

 
(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;


(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (d) of Section 6.01 or Indebtedness that
would be permitted by such clause if it were applicable to Indebtedness incurred
or assumed by the Borrower itself, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 80% of the cost of acquiring,
constructing or improving such fixed or capital assets, and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;


(e)           Liens on Accounts Receivable of the Borrower or any Subsidiary and
other assets of any Receivables Subsidiary, in each case arising in connection
with any Permitted Accounts Receivable Securitization; and


(f)           Liens securing other Indebtedness of the Borrower and its
Subsidiaries not expressly permitted by clauses (a) through (e) above; provided
that the aggregate amount of Indebtedness secured by Liens permitted by this
clause (f) does not at any time exceed $30,000,000 in the aggregate.


                Section 6.03     Fundamental Changes.  The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
other than the Borrower may merge into any Subsidiary in a transaction in which
the surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, and the Borrower may sell, transfer, lease or otherwise dispose of
its assets to any Subsidiary, (iv) Dispositions otherwise permitted by Section
6.07 shall be permitted, and (v) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.


                Section 6.04     Swap Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement, other
than Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.
 
 
 
39

--------------------------------------------------------------------------------

Table of Contents

 
                Section 6.05     Restricted Payments.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment; provided that the
Borrower and its Subsidiaries may make any Restricted Payment which, together
with all other Restricted Payments made by all Persons pursuant to this proviso
since June 15, 2006 would not exceed the sum of (x) $65,000,000 plus (y) 50% of
the cumulative Consolidated Adjusted Net Income of the Borrower for the period
(taken as one accounting period) since June 15, 2006 through the last day of the
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), and provided further that (i) the Borrower may declare
and pay dividends with respect to its Capital Stock payable solely in additional
shares of Capital Stock, (ii) Subsidiaries may declare and pay dividends and may
make distributions ratably with respect to their Capital Stock, and (iii) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for directors, management or employees of
the Borrower and its Subsidiaries and stock option plans for employees or former
employees of Olin in connection with the Spin Off.


                Section 6.06     Transactions with Affiliates. The Borrower will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates except (a) at prices and on terms and conditions not
materially less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its Subsidiaries not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.05 and (d)
compensation (including bonuses), other benefits (including retirement, health,
stock option and other incentive or benefit plans) and indemnification and
insurance arrangements for any employee, officer or director of the Borrower or
any Affiliate in the ordinary course of business.


                Section 6.07     Disposition of Property.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly
dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:


(a)       the Disposition of obsolete or worn out property in the ordinary
course of business;


(b)      the sale of inventory in the ordinary course of business;


(c)       Dispositions permitted by Section 6.03;


(d)      the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary;


(e)       sales of Accounts Receivable pursuant to a Permitted Accounts
Receivable Securitization; provided that the aggregate principal amount of such
financings shall not at any time exceed $100,000,000; and


(f)       any other Dispositions by such Persons of property for cash or cash
equivalents or other readily marketable publicly traded securities at not less
than its fair market value, or for other property of an equal or greater value
than the property Disposed of (including, without limitation, joint venture
interests, seller’s notes or other securities) as determined in good faith by
the board of directors of the Borrower or a duly authorized committee thereof at
the time of such Disposition; provided that on each occasion that a Prepayment
Event occurs, the Borrower will on the date of such Prepayment Event apply an
amount equal to 100% of the Net Proceeds thereof in excess of $50,000,000 to
prepay, at the Borrower’s option, either the Loans outstanding hereunder or
loans outstanding under the Revolving Credit Agreement.
 
 
40

--------------------------------------------------------------------------------

Table of Contents

 
                Section 6.08     Payments and Modifications of Certain Debt
Instruments.  The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, (a) make or offer to make any optional payment,
prepayment, repurchase or redemption of or otherwise optionally defease or
segregate funds with respect to any Subordinated Indebtedness (other than
payments expressly required by the terms thereof) or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Subordinated Indebtedness (other than
any such amendment, modification, waiver or other change that (i) would extend
the maturity or reduce the amount of any payment of principal thereof or reduce
the rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee or that otherwise would not adversely
affect the interests of the Lenders in any material respect).


                Section 6.09     Sales and Leasebacks.  The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement
providing for the leasing to the Borrower or any of its Subsidiaries of real or
personal property that has been or is to be (a) sold or transferred by the
Borrower or any of its Subsidiaries or (b) constructed or acquired by a third
party in anticipation of a program of leasing to the Borrower, or any of its
Subsidiaries (any such transaction, a “Sale-Leaseback”); provided that
Sale-Leasebacks by all such Persons of property having a fair market value not
to exceed $50,000,000 in the aggregate since the date hereof shall be permitted.


                Section 6.10     Changes in Fiscal Periods.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly
permit the fiscal year of the Borrower to end on a day other than December 31.


                Section 6.11     Lines of Business.  The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly enter into
any business, either directly or through any Subsidiary, except for those
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement or that are reasonably related thereto.


                Section 6.12      Financial Covenants.


(a)           Consolidated Leverage Ratio.  The Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to exceed 3.5:1.0.


(b)           Consolidated Interest Coverage Ratio.  The Borrower will not
permit the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of the Borrower to be less than 3.0:1.0.


                Section 6.13     Acquisitions.  The Borrower will not, and will
not permit any of its Subsidiaries to, purchase or otherwise acquire (in one
transaction or a series of transactions) all of the capital stock of, or all or
a substantial part of the assets of, or a business unit (including a complete
products line) or a division of, any Person other than pursuant to a Permitted
Acquisition.
 
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 

 
ARTICLE VII
Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;


(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;


(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;


(e)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);


(f)           the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
any applicable grace period;


(g)           the Borrower or any Subsidiary shall fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Material Indebtedness after any
applicable grace period if the effect of any failure referred to in this clause
(g) is to cause, or permit the holder or holders of such Material Indebtedness
or a trustee or other representative on its or their behalf (with or without the
giving of notice) immediately to cause, such Material Indebtedness to become due
prior to its stated maturity;


(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
 
 
42

--------------------------------------------------------------------------------

Table of Contents

 
(i)           the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j)           the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (excluding any amount that is covered by
insurance where the relevant insurance company has been notified of the claim or
judgment and has not expressly denied coverage in writing) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;


(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or


(m)         a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
 
 
 
43

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE VIII
The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 
 
 
44

--------------------------------------------------------------------------------

Table of Contents

 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


Anything herein to the contrary notwithstanding, none of the Joint Book
Managers, Joint Lead Arrangers, Co-Documentation Agents or Syndication Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.


ARTICLE IX
Miscellaneous


                Section 9.01      Notices.  Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
 
 

 
(a)
if to the Borrower, to:  
 
501 Merritt 7
P.O. Box 5204
Norwalk, Connecticut 06851
Tel: 203-229-3881
Fax: 203-229-3143
Attention: Treasurer

 
 
 
 
 
45

--------------------------------------------------------------------------------

Table of Contents

 
 

 
with a copy to:
 

 

 
 
501 Merritt 7
P.O. Box 5204
Norwalk, Connecticut 06851
Tel: 203-229-2683
Fax: 203-229-3292
Attention: Corporate Secretary

 
 
(b)
if to the Administrative Agent, to:  
 
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC 1-001-04-39
Charlotte, NC 28255-0001
Attention: Rita Quesada Rogers
Tel: 980-386-9371
Fax: 704-409-0023

 


 
with a copy to:
 

 
                        
 
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Anthony Kell
Tel: 214-209-4124
Fax: 214-290-9422
 
and


Bank of America, N.A.
100 Federal Street
Boston, MA 02110
Attention: Irene Bartenstein
Tel: 617-434-2903
Fax: 617-434-0601

 
                                     
(c)       if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionaire.


(d)      Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
 
 
46

--------------------------------------------------------------------------------

Table of Contents

 
(e)       Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


                Section 9.02      Waivers; Amendments.


(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or any interest thereon, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent;
provided, further, however, no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.


                Section 9.03      Expenses; Indemnity; Damage Waiver.


(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
 
 
47

--------------------------------------------------------------------------------

Table of Contents
 

 
(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.


(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) based on the amount of its
unexpired Commitment or outstanding Loans or, if no Loans shall be outstanding,
on the amount of its Loans on the most recent date on which Loans were
outstanding, of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.


(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.


(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.


                Section 9.04      Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby except that, (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
 
 
48

--------------------------------------------------------------------------------

Table of Contents

 
(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, each of the Borrower and the Administrative Agent must give their
prior written consent to such assignment (which consent shall in any case not be
unreasonably withheld; it being understood that it is not unreasonable to
withhold consent with respect to any proposed assignment to any financial
institution having net capital and surplus of less than $1,000,000,000 or
senior, unsecured, long-term indebtedness for borrowed money with a credit
rating of less than A-), (ii) except in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and after giving effect thereto, the assigning Lender must have
Commitments or Loans aggregating at least $5,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing.  Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.  By executing and delivering an Assignment and
Assumption, the assigning Lender thereunder and the assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows:  (1)  such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Commitment, and the outstanding balances of its
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Assumption, (2) except
as set forth in (1) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any of its Subsidiaries or the performance or observance by the Borrower or
any of its Subsidiaries of any of its obligations under this Agreement, any Loan
Document or any other instrument or document furnished pursuant hereto, (3) such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Assumption, (4) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04 or delivered pursuant to Section 5.01 and
such other documents and information as it has been deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption, (5) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (6) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto, and (7)
such assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
 
 
49

--------------------------------------------------------------------------------

Table of Contents
 

 
(c)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(e)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 2.12 and
2.13 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14(c) as though it were a Lender.
 
 
 
50

--------------------------------------------------------------------------------

Table of Contents

 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.11 or 2.13 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.13 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.13(e) as though it were a Lender.


(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


               Section 9.05     Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.11, 2.12, 2.13 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.


               Section 9.06      Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
 
51

--------------------------------------------------------------------------------

Table of Contents

 
               Section 9.07      Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


               Section 9.08      Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.


                Section 9.09      Governing Law; Jurisdiction; Consent to
Service of Process.


(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.


(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.


(c)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


                Section 9.10     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
52

--------------------------------------------------------------------------------

Table of Contents
 

 
                Section 9.11     Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.


                Section 9.12     Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent  required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose to any and
all persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure.


                Section 9.13     Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
 
 
53

--------------------------------------------------------------------------------

Table of Contents
 

 
                Section 9.14      USA Patriot Act.  Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.


                 Section 9.15     No Advisory or Fiduciary Relationship.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Joint Lead Arrangers are and have been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, have not been, are not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Joint Lead Arranger has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Joint Lead Arranger
has any obligation to disclose any of such interests to the Borrower or any of
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and each Joint Lead Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
 
54

--------------------------------------------------------------------------------

Table of Contents
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:
ARCH CHEMICALS, INC.
             
By:
/s/ W. Paul Bush
     
Name: W. Paul Bush
     
Title:    Treasurer
 

 
 

 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------


 
 
 

 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
             
By:
/s/ Anthony Kell
     
Name:  Anthony Kell
     
Title:    Assistant Vice President
 



 
 
 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------


 

 
LENDERS:
BANK OF AMERICA, N.A.,
as a Lender
             
By:
/s/ Irene Bertozzi Bartenstein 
     
Name:  Irene Bertozzi Bartenstein
     
Title:    Bank of America, N.A.
 



 
 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------


 
 
 
 
RBS CITIZENS, N.A.,
as Syndication Agent and as a Lender
             
By:
/s/ Carlos Calixto
     
Name:  Carlos Calixto
     
Title:    Vice President
 



 
 
 
 
 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------


 
 
 
 
 
KEYBANK, N.A.,
as a Co-Documentation Agent and as a Lender
             
By:
/s/ Brian P. Fox
     
Name:  Brian P. Fox
     
Title:   Assistant Vice President
 


 
 
 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------


 
 
 
 
 
WACHOVIA BANK, N.A.,
as a Co-Documentation Agent and as a Lender
             
By:
/s/ John J. Mulvey 
     
Name:  John J. Mulvey
     
Title:    Senior Vice President
 



 
 
 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------



 
 
 
 
 
THE NORTHERN TRUST COMPANY,
as a Lender
             
By:
/s/ Tamara M. Dowd
     
Name:  Tamara M. Dowd
     
Title:    Vice President
 




 
 
Signature Pages to
Arch Chemicals Credit Agreement

--------------------------------------------------------------------------------



 
 
 
 
U.S. BANK N.A.,
as a Lender
             
By:
/s/ John M. Lokay, Jr.
     
Name:  John M. Lokay, Jr.
     
Title:    Vice President
 


 
 
Signature Pages to
Arch Chemicals Credit Agreement